 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 1 of 38 PageID #: 8029



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON



UNITED STATES OF AMERICA


v.                                   CRIMINAL ACTION NO. 2:19-00241


SRIRAMLOO KESARI, M.D.


                           MEMORANDUM OPINION

           Defendant Sriramloo Kesari, M.D. was convicted of one

count of unlawful distribution of a controlled substance,

Suboxone, in violation of 21 U.S.C. § 841(a)(1) during a jury

trial on May 27, 2021.     See ECF No. 246.      Kesari had previously

filed a November 12, 2019 motion in limine to exclude evidence

related to the illegal search of his office.          ECF No. 31.    This

opinion explains the reasons for denying this motion.


                                    I.


           The November 13, 2019 second superseding indictment in

this action charged Kesari in Count One with conspiracy to

distribute a controlled substance (buprenorphine and Suboxone)

from in or about October 2018, through in or about May 2019, in

violation of 21 U.S.C. § 846; and in Counts Two through Thirteen

with distribution of controlled substances (buprenorphine and

Suboxone) spanning from October 26, 2018, to March 1, 2019 in
    Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 2 of 38 PageID #: 8030



violation of 21 U.S.C. § 841(a)(1).           ECF No. 33.    Co-defendant

Kristina Truxhall was also charged with the crime alleged in

Count One. 1     Id.


              On January 9, 2019, the United States filed before the

Magistrate Judge an ex parte “application for order authorizing

disclosure of substance abuse treatment records and for

authorization to solicit protected information.”             ECF No. 31-1.

“[P]ursuant to 42 U.S.C. § 290dd-2(a) and 42 C.F.R. §§ 2.64,

2.66, and 2.67,” the United States sought through such

application “an order authorizing the government to access

substance abuse records pursuant to legal process[] and solicit

information employing various techniques that may disclose the

identities of, and information relating to, substance abuse

patients.”      Id. at 1.


              The subject of the investigation was to be Kesari, “a

practitioner who practices in Danville, Boone County, within the

Southern District of West Virginia.”           Id. at 2.    The application

detailed prior “allegations that Dr. Kesari illegally dispensed

controlled substances not for legitimate medical purposes in the



1    Truxhall was acquitted during the jury trial in this matter
and is only referenced insofar as her interactions with the
undercover agent are pertinent to this opinion. See ECF No.
247.
                                2
    Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 3 of 38 PageID #: 8031



usual course of a professional medical practice.” 2             Id.   On

December 26, 2018, DEA Diversion Investigator DeAndra Lee spoke

with a confidential informant, who alleged that: Kesari had been

in California since an unspecified date in November 2018, and

that an associate, whose name is redacted but who is presumably

Truxhall, had been conducting appointments with patients in his

absence and had been writing prescriptions using a pad that had

been pre-signed by the doctor.          Id.   In a January 3, 2019

follow-up interview, the informant elaborated on these points

and indicated that apart from this associate, no other medical

personnel had been present in Kesari’s office during the

informant’s visits there since the doctor’s departure for

California and that no drug tests were conducted during such

appointments.       Id. at 3.


              Lee thereafter made an inquiry with the West Virginia

Board of Pharmacy’s Controlled Substance Monitoring Program

seeking information regarding Kesari’s prescription history.

Id. at 4.      This inquiry revealed “separate prescriptions issued

to [redacted individuals] . . . within the timeframe that Dr.


2    The factual portion of the copy of the application offered
by Kesari contains considerable redactions. Thus, the court
generally describes allegations as discernible from the document
and the context of this case.

                                        3
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 4 of 38 PageID #: 8032



Kesari allegedly has been in California and not in West

Virginia” as well as 217 total prescriptions for controlled

substances issued between November 1, 2018, and December 28,

2018.   Id.    These allegations formed the factual basis for the

order sought in the application.


            The United States’ application stated that since the

meaning of “record” is broad under the relevant defining

regulation, 42 C.F.R. § 2.11, it sought “a court order which

applies not only to disclosure of patient records pursuant to

legal process, but also to the employment of investigative

techniques that will solicit and disclose, among other things,

substance abuse patients’ identities, addresses, and phone

numbers.”     Id. at 1 n. 1.   Such techniques would include “grand

jury subpoenas, surveillance, search warrants, or other legal

process.”     Id. at 4.   The application clarified, albeit in a

footnote as follows:


     In addition to the use of grand jury subpoenas and
     obtaining search warrants, the investigative
     techniques used may include, but are not limited to,
     the following: surveillance of Dr. Kesari’s office;
     conducting recorded visits to Dr. Kesari’s office
     using either an undercover officer or a confidential
     informant; surveillance and interviews of former and
     current employees and/or patients of Dr. Kesari’s;
     obtaining telephone records, including subscriber
     information, through subpoenas and pen registers of
     phones believed to be used by employees and patients

                                     4
    Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 5 of 38 PageID #: 8033



        of Dr. Kesari; the issuance of subpoenas for testimony
        by the persons described above; and, review and
        analysis of claims data submitted by Dr. Kesari,
        pharmacies, or labs seeking payment for Dr. Kesari’s
        treatment and/or prescriptions.

Id. at 5 n. 2.



              The application explained the regulatory requirements

for obtaining an order “authorizing disclosure and use of

records to investigate or prosecute a part 2 program or the

person holding the records” as contemplated by 42 C.F.R. § 2.66

(2017), 3 entitled “Procedures and criteria for orders authorizing

disclosure and use of records to investigate or prosecute a part

2 program or the person holding the records.” 4            Id. at 7.    As the

application recognized, that provision, in turn, directs that

“[a]n order under this section must be entered in accordance

with, and comply with the requirements of, paragraph (d) and (e)

of § 2.64.”      Id. (quoting 42 C.F.R. § 2.66(c) (2017)).



3    It should be noted that insofar as this opinion concerns
whether the Magistrate Judge’s order on the application complied
with the relevant regulatory authority, substantive references
to the applicable regulatory provisions pertain to the
provisions in force at the time order was issued.
4    A “part 2 program” is a “program” as defined by 42 C.F.R. §
2.11 that receives federal assistance. 42 C.F.R. § 2.11 (2017).
A “program,” as relevant here, “is an individual or entity
(other than a general medical facility) who holds itself out as
providing, and provides, substance use disorder diagnosis,
treatment, or referral for treatment.” Id.
                                5
    Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 6 of 38 PageID #: 8034



              Those subsections provide as follows:


        (d) Criteria for entry of order. An order under this
        section may be entered only if the court determines
        that good cause exists. To make this determination the
        court must find that:

              (1) Other ways of obtaining the information are
              not available or would not be effective; and

              (2) The public interest and need for the
              disclosure outweigh the potential injury to the
              patient, the physician-patient relationship and
              the treatment services.

        (e) Content of order. An order authorizing a
        disclosure must:

              (1) Limit disclosure to those parts of the
              patient’s record which are essential to fulfill
              the objective of the order;

              (2) Limit disclosure to those persons whose need
              for information is the basis for the order; and

              (3) Include such other measures as are necessary
              to limit disclosure for the protection of the
              patient, the physician-patient relationship and
              the treatment services; for example, sealing from
              public scrutiny the record of any proceeding for
              which disclosure of a patient’s record has been
              ordered.

42 C.F.R. § 2.64(d)-(e) (2017). 5



5    The court notes that the scanned copy of the application
omits page 9 of the application. Page 8 ends with a direct
quotation to § 2.64(d), “Criteria for entry of order,” but that
page does not discuss subsections (d)(1)-(e)(3) cited above.
ECF No. 31-1, at 8-9. The court does not view this omission as
material inasmuch as the remainder of the application and the
Magistrate Judge’s subsequent order sufficiently demonstrate
compliance with 42 C.F.R. § 2.67.
                                6
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 7 of 38 PageID #: 8035



           The United States’ application offered the following

to argue that the requirements of 42 C.F.R. §§ 2.64(d)-(e) and

2.66 had been met:


     (C) Requirements for Orders

           (1) Criteria for Entry of Orders

                 (a) The records at issue are believed to be
                 housed at Dr. Kesari’s office in Hurricane,
                 Putnam County, within the Southern District
                 of West Virginia. To the government’s
                 knowledge, these records are not currently
                 available from any other source.

                 (b) As set forth above, review of patient
                 files and identification of patients is
                 necessary to determine whether controlled
                 substances were illegally dispensed; whether
                 controlled substances were obtained by fraud
                 or forgery; and whether medical insurers
                 were defrauded by having to pay for
                 uncovered or unnecessary treatments,
                 counseling sessions, or prescriptions. The
                 information contained within the patient
                 files is necessary to determine if the
                 offenses under investigation were or were
                 not committed. Similarly, surveillance,
                 phone records, interviews of patients and
                 former employees, and other investigative
                 methods, all of which may involve the
                 acquiring of protected substance abuse
                 records, including patient identities, are
                 the only means by which law enforcement can
                 further this investigation.

                 (c) The public interest and need for
                 disclosure outweigh the potential injury to
                 the patient, the physician-patient
                 relationship and the treatment services. In
                 particular, the conduct under investigation
                 potentially endangers the health of patients
                 being treated by Dr. Kesari, in that
                                  7
Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 8 of 38 PageID #: 8036



                patients are receiving dangerous drugs
                without necessary physician oversight;
                physician-patient relationships were
                allegedly corrupted or non−existent, and/or
                based on incomplete information and/or
                fundamentally undermined by interference
                from illegal prescription writing. The
                government is not seeking to prosecute the
                patients and will treat the information
                acquired with due care. Accordingly, the
                public interest and need for disclosure
                substantially outweigh any possible injury
                to the patient or to any physician-patient
                relationship. Indeed, the investigation
                seeks to avert further possible harm to Dr.
                Kesari’s patients and to the public.

    (D) Content of Order

          (1) The proposed order limits disclosure of the
          records of Dr. Kesari’s patients.

          (2) The proposed order limits access to the
          confidential material to the United States and
          federal law enforcement personnel involved in the
          investigation and to such experts as the United
          States may need to consult to analyze, interpret,
          or organize the information contained in the
          records.

          (3) The United States will comply with a
          comprehensive set of procedures to limit
          disclosure and maintain control of the records,
          as described more fully in Exhibit 1.

    (E) Limitation on Disclosure and Use of Patient
    Identifying Information

          (1) Procedures to prevent disclosure are
          addressed in Exhibit 1. Patient identifying
          information will be deleted prior to public
          disclosure at trial or in any publicly filed
          pleadings, absent further order of this Court.

          (2) The United States will not use the
          information disclosed as a basis for
                                    8
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 9 of 38 PageID #: 8037



           investigating or prosecuting individual patients
           absent further order of this Court allowing such
           investigation or prosecution.

ECF No. 31-1, at 9-11.


           Exhibit 1 referenced therein stated as follows:


                CONFIDENTIALITY OF DISCLOSED RECORDS

     This exhibit sets forth the procedures that those with
     access to the disclosed substance abuse treatment
     records will follow to protect the confidentiality of
     the information contained in them and to safeguard
     against unauthorized disclosure:

     (1) Maintenance: The records and any copies thereof
     will be placed in files or folders marked “SENSITIVE.”
     When not being used, these files or folders will be
     stored in a secure room, safe, file drawer, or
     cabinet.

     (2) Access: Access to the records will be restricted
     to those authorized by the order to view them. Before
     a disclosure of any of the records is made to a person
     not authorized by the order to view them, all patient
     identifying information, including names, will be
     redacted from the records intended to be disclosed.

     (3) Closed files: When the case is closed, all
     substance abuse treatment records obtained pursuant to
     the order will either be: 1) placed in a locked
     storage facility, in a folder marked “SENSITIVE, DO
     NOT DISCLOSE OR DISSEMINATE WITHOUT CONSULTING
     COUNSEL,” 2) returned to the original record
     custodian, or 3) destroyed.

     (4) Designation of person to be responsible for the
     records: DEA Diversion Investigator DeAndra Lee will
     be designated to have primary responsibility for
     maintaining the security procedures set forth above.

Id. at 13.


                                     9
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 10 of 38 PageID #: 8038



           On January 9, 2019, the same day the application was

offered by the United States, United States Magistrate Judge

Dwane L. Tinsley issued an “order authorizing disclosure of

substance abuse treatment records and authorization to solicit

protected information.”      ECF No. 31-2.     As pertinent here, the

Magistrate Judge acknowledged that the ex parte application

sought “an order authorizing the United States to access

substance abuse records regarding patients of Sriramloo Kesari,

M.D., pursuant to legal process, and to solicit information

employing various investigative techniques that may disclose the

identities of, and information relating to, substance abuse

patients,” while recognizing that such application was made,

“pursuant to 42 U.S.C. § 290dd-2(a) and 42 C.F.R. §§ 2.64, 2.66,

and 2.67.”   Id. at 1.


           The Magistrate Judge specifically found that, “[t]here

is reason to believe that the records and information sought are

relevant to a legitimate law enforcement inquiry” and that the

application has been “filed under seal to avoid alerting the

target of the investigation,” i.e., Kesari.          Id. at 1.    The

Magistrate Judge further stated that good cause for the order

existed inasmuch as:




                                     10
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 11 of 38 PageID #: 8039



     (a) There are no other effective ways of obtaining the
     information sought, as provided in 42 C.F.R. §
     2.64(d)(l); and

     (b) The public interest and the need for disclosure of
     the records outweigh the potential injury to the
     patients, to the physician-patient relationships, and
     to the treatment services, as provided in 42 C.F.R. §
     2.64(d)(2).

Id. at 1-2.


           After making such findings, the Magistrate Judge

ordered as follows:


     1. The United States may obtain pursuant to legal
     process, solicit by use of lawful investigative
     techniques, and use all substance abuse and healthcare
     patient records relating to the investigation
     described in the Application and any prosecutions
     flowing therefrom.

     2. As provided in 42 C.F.R. § 2.64(e)(l), disclosure
     shall be limited to those parts of the patients’
     records which are essential to the investigation and
     prosecution of the offenses under investigation, which
     offenses involve dispensing of controlled substances
     not for legitimate medical purposes in the usual
     course of a professional medical practice,
     manipulating medical records with false statements,
     and obtaining or assisting others in obtaining
     controlled substances by fraud.

     3. As provided in 42 C.F.R. § 2.64(e)(2), access to
     the records shall be limited to the United States,
     federal law enforcement personnel, and state law
     enforcement personnel involved in the investigation
     and any subsequent related prosecutions, and to such
     experts as the United States may need to consult to
     analyze, interpret, or organize the information
     contained in the records.


                                     11
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 12 of 38 PageID #: 8040



     4. As provided in 42 C.F.R. § 2.64(e)(3), the United
     States shall follow the procedures outlined in Exhibit
     1 appended to the Application, which are necessary to
     limit disclosure for the protection of the patients,
     the physician-patient relationships, and the treatment
     services.

     5. As provided in 42 C.F.R. § 2.66(d)(l), the United
     States shall delete patient identifying information
     from any documents made available to the public.

Id. at 2-3.    Kesari did not challenge the January 9, 2019

order’s compliance with 42 C.F.R. § 2.66.


           The United States thereafter used an undercover agent

to visit Kesari’s office on four occasions: January 14, 2019,

January 23, 2019, February 21, 2019, and March 21, 2019.             ECF

No. 31-3; ECF No. 31-4; ECF No. 31-5; and ECF No. 31-6.            The

agent’s reports from each of these occasions indicate that he

“was equipped with a covert audio recording device,” which was

activated prior to his arrival at Kesari’s office.           ECF No.

31-3, at 1; ECF No. 31-4, at 1; ECF No. 31-5, at 2; and ECF No.

31-6, at 3.    Although the undercover agent’s reports, as they

appear in the record, do not otherwise detail the means of

recording used, the recordings produced by the United States

indicate that the agent obtained only an audio recording during

the January 14, 2019 visit while he obtained video recordings

with sound during the January 23, 2019, February 21, 2019, and

March 21, 2019 visits.

                                     12
    Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 13 of 38 PageID #: 8041



              With the exception of the final March 21, 2019 visit,

Kesari was not physically present in his office during these

visits.      See ECF No. 31-3; ECF No. 31-4; ECF No. 31-5; ECF No.

31-6.     During the three prior visits, Kesari was in California

and conducted appointments by video conference on Truxhall’s

cell phone.        See ECF No. 31-3; ECF No. 31-4; ECF No. 31-5.


              The following exchanges were observed by the

undercover agent during the visits: (1) in-person exchanges

between the undercover agent and Truxhall; (2) in-person

exchanges between Truxhall and third-party patients; (3)

exchanges between Kesari and third-party patients or Truxhall

regarding the treatment of third-party patients by video

conference; (4) in-person exchanges between the undercover agent

and third-party patients; (5) in-person and video conference

exchanges between the undercover agent and Kesari; (6) in-person

and video conference exchanges between Truxhall and Kesari

regarding the undercover agent’s treatment, which occurred in

the presence of the undercover agent and which involved input

from the undercover agent; 6 and (7) Truxhall’s January 23, 2019




6    The United States has described such exchanges as
“three-way conversations.” ECF No. 44, at 30. This
characterization aptly describes the exchanges as presented
through the undercover agent’s video recordings.
                                13
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 14 of 38 PageID #: 8042



statements over the phone to Mountaineer Drug Company, a

pharmacy at which the undercover agent filled Suboxone

prescriptions obtained from Kesari.        See, e.g., ECF No. 31-3, at

3, 6, 8-9; ECF No. 31-4, at 3; ECF No. 31-5, at 5; ECF No. 31-6,

at 4.    Kesari has not contended, and the recordings do not

indicate, that the undercover agent was ever in areas of the

office where a patient would not otherwise be authorized to be

during these visits.     See ECF No. 31.      In other words, any

observed communications to which the undercover agent was not a

party were, at least, within earshot of the undercover agent

while he was situated in areas of the office which a patient

would be permitted to occupy.


            On June 17, 2017, the United States sought and

received a search warrant for Kesari’s office, which was

premised, in part, on information obtained by the undercover

agent.    See ECF No. 31-7; see also ECF No. 1, ECF No. 3, ECF No.

4, In the Matter of the Search of The Premises known as S.

Kesari, MD, Inc., located at 81 Prichard Road, Danville, Boone

County, West Virginia, No. 2:19-mj-00062 (S.D. W. Va. 2019).

The search warrant was executed on June 18, 2019.           See ECF No.

5, In the Matter of the Search of The Premises known as S.

Kesari, MD, Inc., No. 2:19-mj-00062.


                                     14
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 15 of 38 PageID #: 8043



           Kesari filed the motion in limine to exclude evidence

related to what is described as the illegal search of his office

on November 12, 2019.      ECF No. 31.    In the motion, Kesari has

advanced several interrelated arguments: (1) the January 9, 2019

order issued by the Magistrate Judge did not comply with the

requirements of 42 C.F.R. § 2.67, which prescribes the

requirements for orders “authorizing the use of undercover

agents and informants to investigate employees or agents of a

part 2 program in connection with a criminal matter”; (2) such

noncompliance with 42 C.F.R. § 2.67 compels exclusion of

evidence obtained by the undercover agent under the relevant

regulatory regime; (3) noncompliance with 42 C.F.R. § 2.67

violates Kesari’s reasonable expectation of privacy under the

Fourth Amendment and compels exclusion of evidence obtained by

the undercover agent; (4) the United States’ “blatant disregard

of the applicable restrictions on the use of undercover agents

in substance abuse treatment programs establishes bad faith,”

which appears to be another Fourth Amendment argument; and (5)

the United States violated the surveillance provisions found in

Title III of the Omnibus Crime Control and Safe Streets Act of

1968 (“the Wiretap Act”), 18 U.S.C. § 2510 et seq., which, in

turn, requires exclusion of the evidence recorded by the

undercover agent.     See id.
                                     15
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 16 of 38 PageID #: 8044



            During an April 21, 2021 hearing, the court ruled that

the Magistrate Judge’s January 9, 2019 order of the Magistrate

Judge was sufficient to authorize the United States to place an

undercover agent in Kesari’s office for the purpose of the

investigation.    ECF No. 191, at 17:13-18:2.        The court inquired

whether, assuming the accuracy of this ruling, counsel for

Kesari objected to the admissibility of the evidence, and in

particular, the recordings obtained by the undercover agent.

Id. at 17:19-18:3.     After considerable exchange and input from

the United States, counsel for Kesari indicated that “the

trigger for all of this,” including admissibility of recorded

evidence under the Wiretap Act, “is [] whether the undercover

[agent] could lawfully be where he was and lawfully pose as a

patient.”    Id. at 27:2-4.    Counsel stated, “once that is

decided, as I understand the Court has ruled, then I think the

rest of this does become admissible, because he’s then there and

in a lawful manner and can record those interactions pursuant to

the order that was entered by the Magistrate Judge.”            Id. at

27:8-12.


            Notwithstanding this concession, the court noted that

it would give the Wiretap Act issue further thought.            See id. at

76:3-4.    The case proceeded to trial, and the January 14,


                                     16
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 17 of 38 PageID #: 8045



January 23, February 21, and March 21 recordings were admitted

into evidence, effectively denying what, if anything, was left

of Kesari’s motion.     See ECF No. 256, at 4; ECF No. 256-2; ECF

No. 256-3; ECF No. 256-4; ECF No. 256-5.


           This opinion serves to explain the court’s reasons for

the denial of the motion, with a particular focus on the January

9, 2019 order’s compliance with the applicable regulatory regime

as well as the compliance of the recordings at issue with the

Wiretap Act.


                                    II.


           The court first explains the reasons for its

determination that the January 9, 2019 order of the Magistrate

Judge was sufficient to authorize placement of the undercover

agent in Kesari’s office.


           Such determination turns on an inquiry into whether

that order complied with the requirements of 42 C.F.R. § 2.67.

That regulation provides, in full:


     (a) Application. A court order authorizing the
     placement of an undercover agent or informant in a
     part 2 program as an employee or patient may be
     applied for by any law enforcement or prosecutorial
     agency which has reason to believe that employees or
     agents of the part 2 program are engaged in criminal
     misconduct.
                                17
Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 18 of 38 PageID #: 8046



    (b) Notice. The part 2 program director must be given
    adequate notice of the application and an opportunity
    to appear and be heard (for the limited purpose of
    providing evidence on the statutory and regulatory
    criteria for the issuance of the court order in
    accordance with § 2.67(c)), unless the application
    asserts that:

          (1) The part 2 program director is involved in
          the suspected criminal activities to be
          investigated by the undercover agent or
          informant; or

          (2) The part 2 program director will
          intentionally or unintentionally disclose the
          proposed placement of an undercover agent or
          informant to the employees or agents of the
          program who are suspected of criminal activities.

    (c) Criteria. An order under this section may be
    entered only if the court determines that good cause
    exists. To make this determination the court must find
    all of the following:

          (1) There is reason to believe that an employee
          or agent of the part 2 program is engaged in
          criminal activity;

          (2) Other ways of obtaining evidence of the
          suspected criminal activity are not available or
          would not be effective; and

          (3) The public interest and need for the
          placement of an undercover agent or informant in
          the part 2 program outweigh the potential injury
          to patients of the part 2 program, physician-
          patient relationships and the treatment services.

    (d) Content of order. An order authorizing the
    placement of an undercover agent or informant in a
    part 2 program must:

          (1) Specifically authorize the placement of an
          undercover agent or an informant;



                                    18
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 19 of 38 PageID #: 8047



           (2) Limit the total period of the placement to
           six months;

           (3) Prohibit the undercover agent or informant
           from disclosing any patient identifying
           information obtained from the placement except as
           necessary to investigate or prosecute employees
           or agents of the part 2 program in connection
           with the suspected criminal activity; and

           (4) Include any other measures which are
           appropriate to limit any potential disruption of
           the part 2 program by the placement and any
           potential for a real or apparent breach of
           patient confidentiality; for example, sealing
           from public scrutiny the record of any proceeding
           for which disclosure of a patient's record has
           been ordered.

     (e) Limitation on use of information. No information
     obtained by an undercover agent or informant placed in
     a part 2 program under this section may be used to
     investigate or prosecute any patient in connection
     with a criminal matter or as the basis for an
     application for an order under § 2.65.

42 C.F.R. § 2.67 (2017).


           Kesari has generally argued that “[a]lthough the

government sought and obtained the required court order to

obtain Dr. Kesari’s patient records,” a procedure governed by 42

C.F.R. §§ 2.64 and 2.66, “it did not request authorization to

use an undercover agent, and the Court did not authorize the use

of an undercover agent.”      ECF No. 31, at 2.      But as indicated

above, the application stated that the investigative techniques

used by the government pursuant to the order sought may include:

“surveillance of Dr. Kesari’s office; conducting recorded visits
                                19
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 20 of 38 PageID #: 8048



to Dr. Kesari’s office using either an undercover officer or a

confidential informant; [and] surveillance and interviews of

former and current employees and/or patients of Dr. Kesari’s . .

. .”   ECF No. 31-1, at 5 n. 5.


           Moreover, the Magistrate Judge’s order referenced the

United States’ request “to solicit information employing various

investigative techniques” and directly authorized the United

States to “solicit by use of lawful investigative techniques[]

and use all substance abuse and healthcare patient records

relating to the investigation described in the Application and

any prosecutions flowing therefrom.”         ECF No. 31-2, at 1-2.

Such language does not exist in a vacuum but must instead be

considered in light of the application’s footnote describing

potential surveillance techniques.        The language must also be

considered alongside the citations to 42 C.F.R. § 2.67 contained

in the application and the order itself.         That regulation, as

set forth above, only describes the procedure for the issuance

of orders authorizing the placement of undercover agents and

informants in part 2 programs to investigate employees or agents

thereof in connection with criminal matters.          It serves no other

ostensible purpose.     For these reasons, it is apparent that the

order’s references to the use of various and lawful


                                     20
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 21 of 38 PageID #: 8049



investigative techniques generally contemplated and authorized

the placement of an undercover agent in Kesari’s office.




           Kesari has also asserted that the order did not comply

with the specific requirements of 42 C.F.R. § 2.67(c)-(d).             ECF

No. 31, at 6.    Subsection (c)(1) requires a finding that

“[t]here is reason to believe that an employee or agent of the

part 2 program is engaged in criminal activity.”           42 C.F.R. §

2.67(c)(1) (2017).     The January 9, 2019 order referenced the

“criminal investigation” described in the application and

determined that “[t]here is reason to believe that the records

and information sought are relevant to a legitimate law

enforcement inquiry,” which necessitated that the application be

filed under seal “to avoid alerting the target of the

investigation.”    ECF No. 31-3, at 1.       The application completely

concerned the alleged criminal activities of Kesari and an

investigation relating thereto.        Thus, the court finds that the

order complied with 42 C.F.R. § 2.67(c)(1).


           Subsection (c)(2) requires a finding that “[o]ther

ways of obtaining evidence of the suspected criminal activity

are not available or would not be effective.”          42 C.F.R. §

2.67(c)(2) (2017).     The Magistrate Judge found that “There are
                                   21
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 22 of 38 PageID #: 8050



no other effective ways of obtaining the information sought, as

provided in 42 C.F.R. § 2.64(d)(l).”         ECF No. 31-2, at 2.      In

the context of patient record disclosure authorization orders,

42 C.F.R. § 2.64(d)(l) mandates the same finding as 42 C.F.R. §

2.67(c)(2) does in the context undercover agent placement

authorization orders.      And as the United States has argued, ECF

No. 44, at 17, “[t]here is no reason to believe that

‘information’ as used in the order does not incorporate

everything that was stated in the Government’s application,

including the potential need to use an undercover agent.”             This

is particularly true in light of the order’s citation to 42

C.F.R. § 2.67 and reference to investigative techniques set

forth in the application, which contemplated the use of an

undercover agent to investigate Kesari.


           Subsection (c)(3) requires a finding that “[t]he

public interest and need for the placement of an undercover

agent or informant in the part 2 program outweigh the potential

injury to patients of the part 2 program, physician-patient

relationships and the treatment services.”          42 C.F.R. §

2.67(c)(3) (2017).     The Magistrate Judge found that “[t]he

public interest and the need for disclosure of the records

outweigh the potential injury to the patients, to the


                                     22
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 23 of 38 PageID #: 8051



physician-patient relationships, and to the treatment services,

as provided in 42 C.F.R. § 2.64(d)(2).”         ECF No. 31-2, at 2.      As

one might surmise, the finding mandated by 42 C.F.R. §

2.64(d)(2) in context of records disclosure authorization orders

resembles the finding prescribed by 42 C.F.R. § 2.67(c)(3).

Inasmuch as the order contemplated the use of an undercover

agent, this finding of the Magistrate Judge satisfied 42 C.F.R.

§ 2.67(c)(3).


           Subsection (d)(1) requires that an order

“[s]pecifically authorize the placement of an undercover agent

or an informant.”     Since the order authorized the use of the

investigative techniques described in the application and cites

to 42 C.F.R. § 2.67, this requirement was met.


           Subsection (d)(2) requires that an order “[l]imit the

total period of the placement [of an undercover agent or

informant] to six months.”       42 C.F.R. § 2.67(d)(2) (2017).        The

United States has recognized that the order did not explicitly

place temporal limits on the investigative methods authorized

but insists that Kesari suffered no prejudice inasmuch as the

undercover agent operation “did not last longer than around

three months.”    ECF No. 44, at 18.      In United States v.

Schinderman, 515 F.3d 5, 12-13 (1st Cir. 2008), the First

                                     23
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 24 of 38 PageID #: 8052



Circuit determined, albeit in the context of analyzing whether

42 C.F.R. § 2.66(b)’s notice provision was violated, that the

absence of prejudice weighed against finding a violation of that

part 2 regulation as it pertained to the doctor’s rights in that

case.


           The same is true here.         The undercover agent visited

Kesari’s office on four occasions spanning approximately nine

weeks.   Thus, it cannot be said that the failure of the January

9, 2019 order to place a six-month limit on the undercover agent

operation substantively affected any rights that the doctor may

have under 42 C.F.R. § 2.67 such that a violation could be

found.


           Subsection (d)(3) requires that an order “[p]rohibit

the undercover agent or informant from disclosing any patient

identifying information obtained from the placement except as

necessary to investigate or prosecute employees or agents of the

part 2 program in connection with the suspected criminal

activity.”   42 C.F.R. § 2.67(d)(3) (2017).         The January 9, 2019

order explicitly limited disclosure of records “to those parts

of the patients’ records which are essential to the

investigation and prosecution of the offenses under

investigation . . . .”      ECF No. 31-2, at 2.      The order also

                                     24
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 25 of 38 PageID #: 8053



provided that “the United States shall delete patient

identifying information from any documents made available to the

public.”   Id. at 3.    Thus, the order satisfied 42 C.F.R. §

2.67(d)(3).


           Finally, subsection (d)(4) requires an order to

“[i]nclude any other measures which are appropriate to limit any

potential disruption of the part 2 program by the placement and

any potential for a real or apparent breach of patient

confidentiality; for example, sealing from public scrutiny the

record of any proceeding for which disclosure of a patient’s

record has been ordered.”      42 C.F.R. § 2.67(d)(4).       In addition

to the points discussed in the prior paragraph, which also bear,

to some extent, on subsection (d)(4)’s requirements, the

Magistrate Judge’s order limited access to patient records “to

the United States, federal law enforcement personnel, and state

law enforcement personnel involved in the investigation and any

subsequent related prosecutions, and to such experts as the

United States may need to consult to analyze, interpret, or

organize the information contained in the records.”            ECF No.

31-2, at 2.    The order also incorporated by reference Exhibit 1

to the application, which provided a mechanism “those with

access to the disclosed substance abuse treatment records will


                                     25
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 26 of 38 PageID #: 8054



follow to protect the confidentiality of the information

contained in them and to safeguard against unauthorized

disclosure.”    ECF No. 31-1, at 13.       The order accordingly

complied with subsection (d)(4).


           The United States has conceded that “[a]t base, more

detail could obviously have been included in the Court’s order

and the Government’s application . . . .”          ECF No. 44, at 19.

This is certainly true.      But considering the January 9, 2019

order within the context of the requests made in the

application, it cannot be said that the order did not comply

with 42 C.F.R. § 2.67 such that the court may find a violation

of the regulation as it pertains to Kesari.


                                    III.


           The court notes that the regulatory and Fourth

Amendment exclusion arguments advanced by Kesari in his brief on

the matter involve the January 9, 2019 order’s alleged

noncompliance with 42 C.F.R. § 2.67.         ECF No. 31, at 8-14.      This

is consistent with counsel for Kesari’s position during the

April 21, 2021 hearing.      Inasmuch as the court has determined

that no violation of 42 C.F.R. § 2.67 occurred and counsel has

indicated that exclusion or suppression is not warranted on

these grounds if the Magistrate Judge’s order complied with 42
                                26
    Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 27 of 38 PageID #: 8055



C.F.R. § 2.67, the regulatory exclusion and Fourth Amendment

arguments have no merit. 7


                                       IV.


              That leaves the Wiretap Act arguments.          Congress has

provided a statutory mechanism for the suppression of evidence

obtained in violation of the Wiretap Act.             See 18 U.S.C. § 2515

(“Whenever any wire or oral communication has been intercepted,

no part of the contents of such communication and no evidence

derived therefrom may be received in evidence in any trial . . .

if the disclosure of that information would be in violation of

this chapter.”); see also 18 U.S.C. § 2518(10)(a); United States

v. Clenney, 631 F.3d 658, 667 (4th Cir. 2011).

“The Wiretap Act sets forth in detail procedures for the

issuance of orders to allow the interception of wire, oral, or

electronic communications” in 18 U.S.C. §§ 2516 and 2518. 8

United States v. Brunson, 968 F.3d 325, 330 (4th Cir. 2020).                It

has not been asserted that such procedures were complied with



7    At any rate, Fourth Amendment considerations inform the
analysis on some of the Wiretap Act issues discussed herein.
See, infra, at 32-37.
8    For the purposes of the Wiretap Act, “‘intercept’ means the
aural or other acquisition of the contents of any wire,
electronic, or oral communication through the use of any
electronic, mechanical, or other device.’” 18 U.S.C. § 2510(4).
                                27
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 28 of 38 PageID #: 8056



here, and the January 9, 2019 application and order did not

reference any provisions of the Wiretap Act.


           The Wiretap Act “generally prohibits the unauthorized

interception of ‘any wire, oral, or electronic communication.’”

United States v. Frink, 328 F. App’x 183, 189 (4th Cir. 2009)

(quoting 18 U.S.C. § 2511(1)(a)).          But 18 U.S.C. § 2511(2)(c)

provides an exception “for a person acting under color of law to

intercept a wire, oral, or electronic communication, where such

person is a party to the communication or one of the parties to

the communication has given prior consent to such interception.”


           As the United States has argued, ECF No. 44, at 30,

the undercover agent, who was indisputably acting under color of

law, was a party to the vast majority of the exchanges that were

intercepted by recording device.          These include: (1) in-person

exchanges between the undercover agent and Truxhall; (2)

in-person exchanges between the undercover agent and third-party

patients; (3) in-person and video conference exchanges between

the undercover agent and Kesari; and (4) in-person and video

conference exchanges between Truxhall and Kesari regarding the

undercover agent’s treatment, which occurred in the presence of

the undercover agent and which involved input from the

undercover agent.     The undercover agent was a party to such

                                     28
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 29 of 38 PageID #: 8057



exchanges inasmuch as he was a participant in the conversations.

See, e.g., Clemons v. Waller, 82 F. App’x 436, 442 (6th Cir.

2003); United States v. Campagnuolo, 592 F.2d 852, 862-63 (5th

Cir. 1979).    Assuming these exchanges constituted wire, oral, or

electronic communications, which are the only types of

communications protected by the Wiretap Act, e.g., Huff v. Spaw,

794 F.3d 543, 548 (6th Cir. 2015), 18 U.S.C. § 2511(2)(c)

precludes their suppression.


           The three remaining exchanges are as follows: (1)

in-person exchanges between Truxhall and third-party patients;

(2) exchanges between Kesari and third-party patients or

Truxhall regarding the treatment of third-party patients by

video conference; and (3) Truxhall’s January 23, 2019 statements

over the phone to Mountaineer Drug Company.


           The United States cites United States v. Amen, 831

F.2d 373, 378 (2d Cir. 1987), for the proposition that the

consent prong of 18 U.S.C. § 2511(2)(c) is met for the exchanges

to which the undercover agent was not a party.           ECF No. 44, at

31.   Under 18 U.S.C. § 2511(2)(c), consent to an interception

may be express or implied.       E.g., Amen, 831 F.2d at 378.        But

“implied consent is not constructive consent.          Rather, implied

consent is ‘consent in fact’ which is inferred ‘from surrounding

                                     29
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 30 of 38 PageID #: 8058



circumstances indicating that the [party] knowingly agreed to

the surveillance.’”     Griggs-Ryan v. Smith, 904 F.2d 112, 116-17

(1st Cir. 1990) (alteration in original) (quoting Amen, 831 F.2d

at 378); see also Berry v. Funk, 146 F.3d 1003, 1011 (D.C. Cir.

1998) (“Without actual notice, consent can only be implied when

[t]he surrounding circumstances [] convincingly show that the

party knew about and consented to the interception.”)

(alterations and emphasis in original) (citation and internal

quotation marks omitted).


           Thus, the question is not whether there was consent

for the undercover agent to hear conversations to which he was

not a party, but rather whether there was consent to the

interceptions, i.e., the recordings, themselves.           Consent to

interceptions by individuals acting under color of law is not as

rare as it might seem, and it often arises in the context of

prisons monitoring phone calls by inmates.          See, e.g., United

States v. Hammond, 286 F.3d 189, 192 (4th Cir. 2002); United

States v. Footman, 215 F.3d 145, 154–56 (1st Cir. 2000); United

States v. Van Poyck, 77 F.3d 285, 292 (9th Cir. 1996); United

States v. Horr, 963 F.2d 1124, 1126 (8th Cir. 1992); Amen, 831

F.2d at 378.




                                     30
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 31 of 38 PageID #: 8059



           Here, there is no suggestion that Kesari, Truxhall, or

anyone present in Kesari’s office had any reason to believe that

the undercover agent was surreptitiously recording exchanges

during his visits thereto.       Accordingly, there was no implied

consent to the interceptions, and 18 U.S.C. § 2511(2)(c) does

not operate to bar suppression of the remaining three types of

exchanges.


           With respect to these exchanges, the United States has

also posited that to “be an oral communication that is protected

by Title III, the speaker must have had a subjective expectation

that the communication was not subject to interception, and this

expectation must have been objectively reasonable . . . .”             ECF

No. 44, at 31 (quoting United States v. Willoughby, 860 F.2d 15,

22 (2d Cir. 1988)).     This assertion derives from the definition

of “oral communication” in 18 U.S.C. § 2510(2): “‘oral

communication’ means any oral communication uttered by a person

exhibiting an expectation that such communication is not subject

to interception under circumstances justifying such expectation,

but such term does not include any electronic communication.”

Kesari has agreed with the United States that the communications

at issue in the recordings are oral in nature and does not

contend that the statutory definitions of “wire communication”


                                     31
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 32 of 38 PageID #: 8060



or “electronic communication,” to which Title III Wiretap Act

protections also adhere, apply in this case.          ECF No. 31, at 15

(arguing that “[t]o determine whether a [Wiretap Act] violation

occurred, the Court must determine whether the undercover

agent’s recording device (1) ‘intercept[ed]’ (2) ‘oral

communications.’”) (third alteration in original) (citation

omitted).


            “The statute’s definition of protected oral

communications . . . is intended to parallel the ‘reasonable

expectation of privacy’ test created by the Supreme Court in

Katz v. United States, . . . and courts therefore apply the same

legal framework to suppression motions under either source of

authority.”    United States v. Paxton, 848 F.3d 803, 808 (7th

Cir. 2017) (internal citations and quotation marks omitted)

(citing United States v. Larios, 593 F.3d 82, 92 (1st Cir.

2010); United States v. Clark, 22 F.3d 799, 801 (8th Cir. 1994);

United States v. McKinnon, 985 F.2d 525, 527 (11th Cir. 1993);

In re John Doe Trader No. One, 894 F.2d 240, 242 (7th Cir.

1990)).   Thus, whether oral communications are protected under

the Wiretap Act turns on the existence of subjective

expectations of privacy that society would consider objectively

reasonable.     See Larios, 593 F.3d at 92.


                                     32
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 33 of 38 PageID #: 8061



           A case offered by Kesari, United States v. Johnson,

No. CR09-5703RBL, 2011 WL 13142510, at *1 (W.D. Wash. June 21,

2011), clarifies this issue in the context of physicians’ office

interceptions.    In Johnson, “two undercover agents visited

various clinics [operated by the defendant doctor] and used

video and/or audio surveillance to record their visits” in

furtherance of a health care fraud and illegal distribution of

controlled substances investigation.         Id. at *1.    The doctor

filed a motion to suppress pursuant to the Wiretap Act and the

Fourth Amendment.     Id. at 4.    The court first denied the motion

insofar as it sought to suppress audio and video recordings of

the agents’ “communications with Dr. Johnson and others at Dr.

Johnson's clinics” inasmuch as such communications were clearly

permitted under the 18 U.S.C. § 2511(2)(c) exception for agents

acting under color of law.       Id. at *4.


           The court then turned to the recordings of

conversations to which the agents were not parties.            Such

conversations fell into two categories: those that were

overheard in the waiting room area and those that were overheard

in the treatment area past the reception desk, which included a

nurse’s station and private examination rooms.           Id. at *6.    The

court reasoned that there was no reasonable expectation of


                                     33
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 34 of 38 PageID #: 8062



privacy for statements recorded while the agents were situated

in the waiting room and could hear the recorded statements with

the unaided ear.     Id. (citing United States v. White, 401 U.S.

745, 751 (1971); United States v. Ortega, 471 F.2d 1350, 1361

(2d Cir. 1972)).


           The Johnson court noted that it was “difficult to

ascertain from the recordings whether conversations between

medical providers, including Dr. Johnson, and patients, or

between medical providers about a patient were recorded” while

the agents were in the treatment area.         Id. at *7.    But to the

extent such conversations were recorded while the agents were in

the treatment area, the court concluded that the defendant

doctor would have a subjective expectation of privacy that was

objectively reasonable since, inter alia, the law affords a high

expectation of privacy for medical services provided in private

physicians’ offices and “restrict[s] the disclosure of protected

health care information.”      Id. at *6 (citing Health Insurance

Portability and Accountability Act of 1996 (“HIPAA”), Pub. L.

104-191, 110 Stat. 1936 (1996); Tucson Woman’s Clinic v. Eden,

371 F.3d 1173, 1192 (9th Cir. 2004)).




                                     34
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 35 of 38 PageID #: 8063



           In this case, the video recordings establish that

Truxhall communicated with third-party patients at the reception

desk while the undercover agent was seated mere feet away in the

waiting room.    There is no indication of any subjective

expectation of privacy by any party to such conversations, and

even if there were, such expectations would not be reasonable.

Those communications accordingly fall outside the protection of

the Wiretap Act as provided by 18 U.S.C. § 2510(2).


           Truxhall’s statements made to Mountaineer Drug Company

over the phone on January 23, 2019 are another matter.            The

agent’s report indicates that the phone call was placed to

determine whether the pharmacy could access the undercover

agent’s prior Maryland prescription records and whether the

pharmacy would fill a monthly, rather than weekly, Suboxone

prescription for the agent.       See ECF No. 31-4, at 4.       The video

footage reveals Truxhall leaving the reception desk and entering

a side room to place the call.       She did not close the door to

the side room.    After the call was completed, she returned to

the reception desk (mere feet from the undercover agent seated

in the waiting room), described the result of the call to the

agent, and again described the result of the call to Kesari in a

three-way videoconference that included input from the agent.


                                     35
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 36 of 38 PageID #: 8064



           The court notes that the undercover agent’s report on

the January 23, 2019 visit indicates that the agent observed a

few details of what Truxhall said over the phone to Mountaineer

Drug Company, but it does not discuss whether such details were

perceptible on the recording or merely overheard by the agent

himself.   ECF No. 31-4, at 4.      Indeed, Truxhall’s statements to

the pharmacy are very difficult to hear on the recording.


           However, insofar as Truxhall’s phone statements are

audible on the video recording and the United States seeks to

offer the recording into evidence, suppression is not an

appropriate remedy.     While Truxhall made the phone call in

another room, the undercover agent and his video recording

device were situated in the waiting room.          Moreover, the

communication to the pharmacy concerned the undercover agent’s

treatment rather than information concerning the treatment of

another patient.     In addition, Truxhall described the result of

the phone call to the agent individually and during the

three-way conversation with Kesari.        Accordingly, the court

finds no reasonable expectation of privacy in the phone

communications to the pharmacy such that they may be protected

under 18 U.S.C. § 2510(2).




                                     36
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 37 of 38 PageID #: 8065



           As for the video conference exchanges between Kesari

and third-party patients or Truxhall regarding the treatment of

third-party patients, such communications occurred on at least

one occasion during the January 14, 2019 visit.           ECF No. 31-3,

at 3-4.   The exact circumstances of the agent’s perception of

these communications are difficult to discern from the audio

recording and redacted report.       Indeed, the audio recording of

such exchanges is faint.      But the report appears to indicate

that the agent was in the waiting room while he overheard and

recorded them.    Id.   Since these exchanges appear to have been

audible to the undercover agent while he was present in the

waiting room, the court finds that there was, at least, no

objectively reasonable expectation of privacy such that 18

U.S.C. § 2510(2) would protect such communications.


           Accordingly, the court finds that no violation of the

Wiretap Act occurred such that suppression of intercepted

exchanges pursuant thereto would be warranted.




                                     37
 Case 2:19-cr-00241 Document 293 Filed 08/25/21 Page 38 of 38 PageID #: 8066



                                     V.


           For these reasons, suppression of the evidence

obtained by the undercover agent was unwarranted.


           The Clerk is directed to forward copies of this

memorandum opinion and order to the defendants, all counsel of

record, the United States Probation Department, and the United

States Marshal.



                                   ENTER:    August 25, 2021




                                     38
